Citation Nr: 0740270	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for bilateral hallux 
malleus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from June 1990 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that continued the evaluation of 
the veteran's bilateral hallux malleus at 10 percent 
disabling.  


FINDING OF FACT

The veteran has a full range of motion in his left big toe 
about the MP joint, full flexion of the IP joint, but 0 
degree extension.  In his right big toe, the veteran has full 
range of motion about the MP joint but 0 degree in the IP 
joint.  His condition does not affect his gait or restrict 
his work activities.  There is no evidence of functional loss 
due to pain or weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hallux malleus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5279, 
5280, 5281, 5283 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and November 
2004, and  a rating decision in September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in a March 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The RO granted service connection for bilateral hallux 
malleus with a 10 percent rating in May 2000.  The veteran 
contends that a higher rating is now warranted because he has 
pain and stiffness in his right foot and a dark callus on his 
right big toe.  He also states that he has swelling and 
sensitivity in his left foot. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2007).  The RO 
evaluated the veteran's hallux malleus under Diagnostic Code 
5279, which allows a 10 percent rating for unilateral or 
bilateral metatarsalgia, anterior (Morton's disease).  
38 C.F.R. § 4.71a, Diagnostic Code 5279.  

VA and private treatment records from June 2000 to January 
2004 show that the veteran has continually complained of and 
been treated for pain, swelling, and discomfort in both big 
toes.  In December 2003, he was diagnosed with capsulitis of 
the first metatarsal phalangeal joint in his right foot and 
hallux abductovalgus in his left foot with a prominent screw 
in his left toe.  In January 2004, a physician noted that the 
veteran had limited range of motion in the right foot, 
approximately 40 degrees dorsiflexion and 20 degrees plantar 
flexion.  However, none of the records show that the veteran 
had functional loss due to pain or weakness.  

The veteran underwent a VA examination in July 2004.  He 
reported that his right big toe was stiff and sore in the 
morning while his left big toe becomes painful and swollen 
when struck.  He stated that his disability did not restrict 
his work activities.  The veteran walked with a normal gait 
and could stand on his toes and heels without difficulty.  
Examination of the left foot revealed that the distal phalanx 
of the big toe was in 25 degrees valgus at the IP joint.  The 
veteran had a full range of motion about the MP joint, full 
flexion of the IP joint, but 0 degree extension in the left 
big toe.  Examination of the right foot showed that the 
veteran had full range of motion about the MP joint but the 
IP joint had been fused to 0 degree.  The veteran was 
diagnosed with status postop fusion of the interphalangeal 
joint in the right big toe and status postop arthroplasty in 
the left.  

Although the Board believes that the veteran experiences 
discomfort in both of his big toes, a rating higher than 10 
percent is simply not allowed under Diagnostic Code 5279.  
The other Diagnostic Codes for disabilities that are 
analogous to the veteran's symptomatology, which include, 
moderate malunion of the metatarsal, severe unilateral hallux 
rigidus, and unilateral hallux valgus, also have a maximum 
rating of 10 percent.  The Board notes that the evidence 
would need to show severe hallux valgus equivalent to 
amputation of the great toe (in both toes); operated hallux 
valgus with resection or the metatarsal head (in both toes), 
or moderate malunion or nonunion of the tarsal or metatarsal 
bones to warrant an increased rating or separate ratings for 
each foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280, 
5281, 5283 (2007).  A rating of 10 percent in each foot would 
also be warranted if each great toe was amputated without 
metatarsal involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5171 (2007).  However, amputation is not shown.

Moreover, since the record does not show that the veteran has 
functional loss in his toes or feet due to pain or weakness, 
ratings in excess of the 10 percent assigned are not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (2007).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for bilateral hallux malleus, and the claim must be 
denied.    


ORDER

An increased rating for bilateral hallux malleus is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


